DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of group I in the reply filed on 08/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Furthermore, this application still contains non-elected claims 6-7 and 9-11. Therefore, a complete reply to this Office Action must include a cancellation of those non-elected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murty et al. (hereinafter Murty, US 5,291,106 A).
For claim 1, Murty discloses a motor control apparatus receiving a DC power source through a DC terminal, and coupled to a motor (Fig. 1 of Murty discloses a motor control apparatus receiving a DC power source 20 through a DC terminal (DC+, ground), and coupled to a motor 10 – see Murty, Fig. 1, col. 2, lines 43-61), the motor control apparatus comprising: 
a brake comprising an energy-consuming component, a switch component, a first end, and a second end; wherein the first end is coupled to a high-voltage terminal of the DC terminal, and the second end is coupled to a low-voltage terminal of the DC terminal; the energy- consuming component is coupled between the first end and the second end through the switch component (Fig. 1 of Murty, as illustrated below,  discloses a brake comprising an energy-consuming component  26, a switch component 24, a first end A, and a second end B; wherein the first end A is coupled to a high-voltage terminal DC+ of the DC terminal, and the second end B is coupled to a low-voltage terminal “ground”; the energy- consuming component 26 is coupled between the first end A and the second end B through the switch component 24), 
an inverter coupled to the first end and the second end (Fig. 1 of Murty, as illustrated below, discloses an inverter 29 coupled to the first end A and the second end B – see Murty, Fig. 1, col. 3, lines 1-10), and 
a controller (Fig. 1 of Murty discloses a system controller 40 and a PWM control unit 42 which altogether constitute a controller 40, 42) coupled to the DC terminal, and configured to control the inverter to convert the DC power source to drive the motor (Fig. 1 of Murty, as illustrated below, discloses a controller 40 coupled to the DC terminal DC+, and configured to control the inverter 29 to convert the DC power source 20 to drive the motor 10 – see Murty, Fig. 1, as illustrated below, col. 4, lines 9-19), 
wherein when the controller determines that the DC power source is interrupted, the controller stops controlling the inverter and the switch component is self-driven turned on so that a back electromotive force generated by the motor is consumed through the energy-consuming component (Fig. 1 of Murty, as illustrated below, disclose when the controller 40, 42 determines that the DC power source 20 is interrupted, the controller 40, 42 stops controlling the inverter 29 and the switch component 24 is self-driven turned on so that a back electromotive force generated by the motor 10 is consumed through the energy-consuming component 26 – see Murty, Figs. 1-2 and 5-6, col. 5, lines 1-27; col. 5, line 33 through col. 6, line 29; and col. 7, lines 1-30), and the brake brakes the motor to stop rotating (Fig. 1 of Murty discloses the brake 24,26 which brakes the motor 10 to stop rotating – see Murty, Figs. 1 and 6, col. 7, lines 13-30), 

    PNG
    media_image1.png
    548
    843
    media_image1.png
    Greyscale

For claim 4, Murty discloses the motor control apparatus as claimed in claim 1, further comprising a power supply coupled between the DC terminal and the control end of the switch component (Figs. 1 and 2 of Murty disclose a power supply +12V coupled between the DC terminal “ground” and the control end of the switch component 24 – see Murty, Figs. 1-2, col. 3, lines 27-33), and the brake further comprising:
a voltage-regulating circuit coupled to the first end of the brake, the second end of the brake, the power supply, and the control end of the switch component (Figs. 1-2 of Murty disclose a voltage-regulating circuit 46 coupled to the first end A/DC+ of the brake, the second end “ground” of the brake, the power supply +12V, and the control end of the switch component 24 – see Murty, Figs. 1-2, col. 19-33),
wherein when the DC power source is interrupted, the voltage-regulating circuit turns on the switch component according to the back electromotive force, and the power supply turns off the switch component according to the DC power source when the DC power source is not interrupted (Figs. 1-2 of Murty disclose, when the DC power source is interrupted (transistor 22 is deactivated – see Murty, Fig. 2, col. 3, lines 33-41), the voltage-regulating circuit  46 turns on the switch component 24 according to the back electromotive force, and the power supply +12V turns off the switch component 24 according to the DC power source 20 when the DC power source is not interrupted – see Murty, Figs. 1-2; col. 3, lines 34-53; and col. 7, lines 38-46).
For claim 8, Murty discloses the motor control apparatus as claimed in claim 1, wherein the switch component is a normally-closed switch, and a control end of the switch component is coupled to the DC terminal; when the DC power source it not interrupted, the normally-closed switch is self-driven turned off; when the DC power source is interrupted, the normally-closed switch is self-driven turned on (Fig. 1 of Murty discloses the switch component 24 which is a normally-closed switch, and a control end of the switch component 24 is coupled to the DC terminal via mode switch driver 46; when the DC power source 20 it not interrupted (switch 22 is on), the normally-closed switch 24 is self-driven turned off; when the DC power source 20 is interrupted (switch 22 is off), the normally-closed switch 24 is self-driven turned on – see Murty, Figs. 1-2; col. 2, lines 52-67 and col. 3, ,lines 34-48).
Claims 12, 14 and 16 are "method" claims which are either same or similar to that of the "a motor control apparatus" claims 1, 4, and 8 respectively. Explanation is omitted.
For claim 15, Murty discloses the method of operating the motor control apparatus as claimed in claim 12, the motor control apparatus further comprising a power supply, and the switch component selectively switched to a driven state and a brake state (Figs. 1-2 of Murty disclose the motor control apparatus comprising a power supply 20, and the switch component 24 selectively switched ON/OFF to a drive state and a brake state – see Murty, Figs. 1-2, col. 3, lines 27-53), the method further comprises steps of: 
controlling the switch component to switch to the driven state when the DC power source is not interrupted (transistor 22 is activated – see Murty, Figs. 1-2, col. 3, lines 42-53)and the power supply works with power electricity so that the inverter is coupled to the DC terminal through the switch component (Figs. 1-2 of Murty disclose controlling the switch component 26 to switch to the driven state (Switch component 26 is OFF) when the DC power source is not interrupted (switch 22 ON) and the power supply 20 works with power electricity so that the inverter 29 is coupled to the DC terminal  (DC+) through the switch component 22 – see Murty, Figs. 1-2, col. 3, lines 42-53), and 
controlling the switch component to switch to the brake state when the DC power source is interrupted (transistor 22 is deactivated – see Murty, Fig. 2, col. 3, lines 34-41) and the power supply does not work without power electricity so that the inverter 29 is coupled to the energy-consuming component 26 through the switch component 24 – see Murty, Figs. 1-2, col. 2, lines 61-68 and col. 3, lines 34-41).
Allowable Subject Matter
Claims 2-3, 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claims 2 and 13, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor control apparatus or method thereof comprising: 
a single-directional turned-on component comprising an anode and a cathode; the anode coupled to the high-voltage terminal and the cathode coupled to the first end of the brake, and 
a self-driven circuit coupled to the anode, the cathode, the second end of the brake, and a control end of the switch component, 
wherein when the back electromotive force exists, the single-directional turned-on component turns off under reverse bias the back electromotive force so that the back electromotive force is not transmitted to the DC terminal; the self-driven circuit turns on the switch component according to the back electromotive force when the DC power source is interrupted, and the self-driven circuit turns off the switch component according to the DC power source when the DC power source is not interrupted. 
Claim 3 is allowed because it depend on claim 2.
For claim 5, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor control apparatus comprising a voltage-regulating circuit, wherein the voltage-regulating circuit comprises:
a voltage-dividing resistor, a first end of the voltage-dividing resistor coupled to the first end of the brake, and a second end of the voltage-dividing resistor coupled to the control end of the switch component, and
a voltage-regulating component, a first end of the voltage-regulating component coupled to the second end of the voltage-dividing resistor, and a second end of the voltage-regulating component coupled to the second end of the brake,
wherein when the DC power source is interrupted, the control end of the switch component acquires an enabled voltage through a node between the voltage-dividing resistor and the voltage-regulating component so that the switch component is self-driven turned on by the enabled voltage.
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. Applicant’s argument:
In REMARKS, page 12, Applicant argues that Murty fails to explicitly or inherently disclose “the switch component 34 is self-driven turned off to disable the brake 30”, on lines 15-16 and “the switch component is self-driven turned on”
Examiner’s response:
 	The Examiner disagree with that statement because nowhere in the specification is there any teaching or suggestion that the switch component 34 is self-driven turned on and self-driven turned off.  However, the specification clearly discloses that the brake 30, which comprises the switch component 34, is controlled by the controller 40 (See Figure 1 and page 6, lines 20-22 of the specification).  Furthermore, one of ordinary skill in the art would have understood that the symbol of the switch component 34 is just a simple switch which is controlled ON or OFF by a switch controller rather than a self-driven switch, and the terms “self-driven turned on” and “self-driven turned off” have not been given patentable weight because the switch component 34 does not illustrate that it is the self-driven switch and that switch component 34 neither is self-driven turned on nor self-driven turned off.  Therefore, the rejections to the claims are proper and remain rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846